
	
		III
		111th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To provide for issuance of a summons and
		  for related procedures concerning the articles of impeachment against G. Thomas
		  Porteous, Jr.
	
	
		That a summons shall be issued which
			 commands G. Thomas Porteous, Jr. to file with the Secretary of the Senate an
			 answer to the articles of impeachment no later than April 7, 2010, and
			 thereafter to abide by, obey, and perform such orders, directions, and
			 judgments as the Senate shall make in the premises, according to the
			 Constitution and laws of the United States.
		2.The
			 Sergeant at Arms is authorized to utilize the services of the Deputy Sergeant
			 at Arms or another employee of the Senate in serving the summons.
		3.The
			 Secretary shall notify the House of Representatives of the filing of the answer
			 and shall provide a copy of the answer to the House.
		4.The
			 Managers on the part of the House may file with the Secretary of the Senate a
			 replication no later than April 21, 2010.
		5.The
			 Secretary shall notify counsel for G. Thomas Porteous, Jr. of the filing of a
			 replication, and shall provide counsel with a copy.
		6.The
			 Secretary shall provide the answer and the replication, if any, to the
			 Presiding Officer of the Senate on the first day the Senate is in session after
			 the Secretary receives them, and the Presiding Officer shall cause the answer
			 and replication, if any, to be printed in the Senate Journal and in the
			 Congressional Record. If a timely answer has not been filed, the Presiding
			 Officer shall cause a plea of not guilty to be entered.
		7.The
			 articles of impeachment, the answer, and the replication, if any, together with
			 the provisions of the Constitution on impeachment, and the Rules of Procedure
			 and Practice in the Senate When Sitting on Impeachment Trials, shall be printed
			 under the direction of the Secretary as a Senate document.
		8.The
			 provisions of this resolution shall govern notwithstanding any provisions to
			 the contrary in the Rules of Procedure and Practice in the Senate When Sitting
			 on Impeachment Trials.
		9.The
			 Secretary shall notify the House of Representatives of this resolution.
		
